9OTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11663

                  COMMONWEALTH    vs.   JEFFREY ASHER.



            Hampden.      February 4, 2015. - June 9, 2015.

  Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                             & Hines, JJ.


Assault and Battery by Means of a Dangerous Weapon. Assault and
     Battery. Police Officer. Threshold Police Inquiry. Self-
     Defense. Evidence, Self-defense. Defense of
     Others. Practice, Criminal, Instructions to jury.



     Complaint received and sworn to in the Holyoke Division of
the District Court Department on October 14, 2010.

     The case was tried before Maureen E. Walsh, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Andrew J. Gambaccini for the defendant.
     Elizabeth Dunphy Farris, Assistant District Attorney
(Katherine E. McMahon, Assistant District Attorney, with her)
for the Commonwealth.


     BOTSFORD, J.      This case concerns the beating of an unarmed

civilian by the defendant Jeffrey Asher, a police officer who

responded to another officer's request for assistance with a
                                                                         2


traffic stop in Springfield.       The defendant was charged with

assault and battery by means of a dangerous weapon in violation

of G. L. c. 265, § 15A (b), and assault and battery in violation

of G. L. c. 265, § 13A (a).       At trial, the defendant contended,

and presented evidence seeking to show, that the beating was

justified based on the need for self-defense and defense of

others present.     The jury found him guilty of both charges.      We

affirm the convictions.

      Background.   1.   Facts.    Based on the evidence presented at

trial, the jury could have found the following.       On the evening

of November 27, 2009, Officer Michael Sedergren and Lieutenant

John Bobianski of the Springfield police department were on

patrol in a cruiser when they observed a black Honda Civic

automobile dragging its muffler and causing sparks to fly behind

it.   The officers stopped the vehicle, and Bobianski spoke to

the driver, Malika Barnett.       While Bobianski was speaking to

Barnett, Sedergren observed Barnett's companion, Melvin Jones,

who was the sole passenger in the vehicle (and the victim in

this case), slide toward the floor in the right front

passenger's seat and stuff something in his waistband.

Concerned that the victim could be hiding a weapon or other

contraband, Sedergren requested assistance over the police radio

from Officer Theodore Truoiolo and the defendant, who were

together on patrol that night in a separate vehicle.
                                                                       3


     Once Truoiolo and the defendant arrived, all four officers

approached the Honda, with two officers on each side of the

vehicle. 1   Truoiolo and Sedergren went to the passenger's side

and asked the victim to step out of the vehicle so that they

could conduct a patfrisk of him.    The victim complied.   At the

officers' instruction, the victim moved to the rear of the

vehicle and placed his hands on the trunk.      Truoiolo then began

patting the victim's outer garments to check for weapons.       When

Truoiolo reached the victim's front right pants pocket, Truoiolo

felt a hard object no bigger than his palm. 2    Truoiolo squeezed

the object and yanked the victim toward himself; as he did so,

the victim threw his elbow and forearm into Truoiolo's chest and

tried to run away.

     Sedergren caught the victim around the neck about five feet

from the vehicle, but the victim continued to try to run, and

the two men ended up against the side of the hood of the second

police cruiser.    Truoiolo then grabbed hold of the victim's

collar and right shoulder, while Sedergren had the victim in a

"choke hold type maneuver" and was on top of the victim's back.

At this point, the victim was bent forward over the hood of the

     1
       The victim in this case was a black male. All four
officers involved in the incident were white males.
     2
       On cross-examination, Officer Theodore Truoiolo admitted
that the object in the victim's pants pocket could not have been
a gun, and that Truoiolo never indicated to the other officers
that the victim might be armed.
                                                                     4


police cruiser, with his head facing the windshield and his legs

spread apart.    The defendant, having seen the victim try to run,

went over to the cruiser where the victim was lying spread

eagle.    The defendant was unable to see the victim's hands, but

in response to a statement of Sedergren's, the defendant began

to hit the victim repeatedly around his head with a flashlight. 3

Although not all of the blows hit the victim's head, the

defendant swung the flashlight at the victim fourteen or more

times.    At least three strikes made contact with the victim's

head and upper body.

     The victim continued to move after the first strikes to his

head.    The officers were shouting commands such as, "don't move"

and, "give us your hands," but they did not state that the

victim was under arrest.    Eventually, Truoiolo cuffed the

victim's right hand but could not reach the victim's left hand

because of where Sedergren was positioned.    The defendant,

realizing that many of his blows were hitting the hood of the

cruiser rather than the victim's upper body, moved down and

     3
       The exact words that Officer Michael Sedergren used were
somewhat in dispute. Sedergren testified that he said, "He's
got my fucking gun, smash him"; the defendant testified that
Sedergren said, "He's got my gun, hit him, hit him." However,
the jury also heard that the defendant's written report of the
incident, filed the day after it occurred, did not quote either
statement, but simply said that Sedergren informed the other
officers that he believed the victim was trying to grab his gun.
In a bystander's video recording of the event, introduced at
trial and discussed infra, the words "smash him in the knees"
are audible, but no reference to a gun can be heard.
                                                                     5


delivered three hard blows with the flashlight to the victim's

upper leg.    Then, in response to another statement from

Sedergren, the defendant hit the victim behind his left knee. 4

Following that blow, the victim fell to the ground with the

officers on top of him.    The defendant continued to hit the

victim as he was lying still on the ground, this time around the

victim's upper body and his feet.    Eventually, the officers

rolled the victim to the side while he lay on the ground and

finished handcuffing him, and then Truoiolo reached into the

victim's pocket and pulled out the hard object that he had felt

earlier, a small bag that was determined to contain "crack"

cocaine and marijuana.    The victim had no weapons on his person,

and no weapons were found in the vehicle.

     The victim was taken by ambulance to Baystate Medical

Center.   The right side of his face was deformed from swelling

and bruising, and he suffered fractures of his orbital socket

and nose.    The victim was also diagnosed with a choroidal

rupture, an eye injury resulting from blunt force trauma to the

head and causing loss of vision in his right eye.    At the time

     4
       Sedergren testified that he called for the defendant to
strike the victim again after Sedergren heard Truoiolo say that
the victim was "going for his waist." However, as previously
noted, Truoiolo knew that the victim did not have a gun in his
waistband, and Truoiolo gave no indication to the other officers
following the patfrisk that the victim might be armed. Truoiolo
admitted on cross-examination that any possible threat of deadly
force against the officers was neutralized by the time that
Truoiolo handcuffed the victim's right hand.
                                                                    6


of trial, in February, 2012, the victim continued to experience

vision loss.

     Two persons in a house across the street from where the

officers stopped the vehicle noticed the incident developing and

recorded much of it on a video camera.   The recording, which

includes both audio and video, was admitted as an exhibit at

trial.

     2.   Procedural history.   On October 14, 2010, a complaint

issued from the Holyoke Division of the District Court

Department, charging the defendant with assault and battery by

means of a dangerous weapon and assault and battery.    Several

months later, the defendant filed a notice stating that he would

raise as defenses (1) self-defense, (2) defense of another, and

(3) "[d]efense of a law enforcement officer's right to use force

reasonably necessary to effect an arrest, overcome physical

resistance and/or prevent escape."   See Mass. R. Crim. P. 14 (b)

(3), as appearing in 442 Mass. 1518 (2004).   Thereafter,

approximately three months before trial, the defendant filed an

expert witness report of Dr. Frank Gallo, director of the master

of science in policing program at Western New England

University, that the defendant claimed supported a conclusion

that the defendant's use of force against the victim was
                                                                    7


reasonable. 5   The Commonwealth responded to the notice of

defenses and to the expert witness report by filing a motion in

limine to exclude any defense based on the reasonable force

necessary to effect an arrest. 6   In response, in two subsequent

pretrial hearings regarding Gallo's proposed testimony, the

defendant's trial counsel stated repeatedly that reasonable

force to effect an arrest was not the legal theory on which the

defendant was relying and on which Gallo's testimony would be

based.   Rather, counsel asserted that the defendant's theory of

the case, reflected in Gallo's testimony (see note 5, supra),

     5
       Dr. Frank Gallo's report is not part of the record on
appeal. However, Gallo testified in a pretrial voir dire
hearing that he had concluded the defendant's use of force was
"objectively reasonable," given that the defendant was presented
with an individual who had resisted a Terry-type stop and then
tried to disarm an officer. See Terry v. Ohio, 392 U.S. 1, 27
(1968).
     6
       The Commonwealth's argument for the exclusion of this
defense was essentially that the defendant used deadly force
against the victim, and that such force is authorized for the
purpose of effecting an arrest only when the arrest is for a
felony and the crime for which the arrest is made involved
conduct including the use or threatened use of force, or there
is a substantial risk that the person to be arrested will cause
death or serious bodily harm if he or she remains at large. See
Julian v. Randazzo, 380 Mass. 391, 396 & n.1 (1980) (civil suit
against police officers; jury properly charged regarding limits
on officer's use of deadly force in making arrest in accordance
with Model Code of Pre-Arraignment Procedure § 120.7 [1975]);
Commonwealth v. Klein, 372 Mass. 823, 829-830 (1977) (similar
limitations applied in criminal case against civilian who used
deadly force in citizen's arrest; jury properly charged in
accordance with Model Penal Code § 3.07). The Commonwealth
reiterates this argument on appeal. However, because of the
manner in which we resolve this case, we need not address the
claim.
                                                                   8


was that the defendant used force to effect a Terry-type stop

and a patfrisk of the victim, see Terry v. Ohio, 392 U.S. 1, 27

(1968), and that, ultimately, the force used was reasonably

necessary for self-defense and defense of others, and also based

on a police officer's training to escalate the use of force in

response to a deadly threat, such as a suspect obtaining an

officer's gun. 7   The Commonwealth indicated that if the defendant

was not asserting that he used reasonable force to effect an

arrest, then the Commonwealth's motion in limine to exclude

evidence of this defense was moot.    The trial judge does not

appear to have ruled on the motion in limine to exclude, but she

did rule preliminarily that Gallo would be allowed to testify at

trial.

     The defendant was tried before a jury in February, 2012.

Despite the trial judge's preliminary ruling concerning Gallo,

the defendant did not call Gallo as a trial witness.    At the


     7
       For example, at the first of the two pretrial hearings, on
November 25, 2011, the defendant's trial counsel stated,
"[Melvin Jones is] not under arrest. This victim is not [under
arrest]. This reasonable force to effect an arrest, that's not
my theory. I don't know where that came from. I apologize for
that. But from the outset this is a threshold inquiry, a pat
down frisk, and force is escalated to the point where it's the
defense argument that deadly force should be used in response to
the testimony, '[h]e's going for my gun.'" At the second
pretrial hearing, on December 6, 2011, trial counsel reiterated
this position and responded affirmatively when the judge asked
for confirmation that in the defense's view, this case had
nothing to do with resisting arrest and was all about "the
alternative theory of self-defense or defense of others."
                                                                    9


close of the evidence, the defendant submitted a request for

jury instructions that included repeated reference to the

defendant's status as a police officer, to a police officer's

right to use force in making an arrest, and to the fact that a

person who is being arrested by a police officer may not use

force to resist arrest.   The defendant also proposed

instructions on self-defense and defense of another that

mirrored in most respects the District Court's model jury

instructions on these defenses, and that included the duty to

exhaust all other options, including retreat, before resorting

to force.   See Instruction 9.260 of the Criminal Model Jury

Instructions for Use in the District Court (2009), at 1-5, 17

(Instruction 9.260).   In connection with each of the defendant's

proposed instructions, including the instruction on self-

defense, the defendant sought a statement regarding his status

as a police officer.

     At the charge conference, the judge indicated initially

that she would instruct the jury on the definition of arrest and

on police privilege in some form, although not using the

defendant's proposed language.   The judge later presented both

counsel with a proposed instruction stating that "[b]ecause of

the nature of the job, a police officer is permitted to use

force in carrying out his official duties if such force is

necessary and reasonable," and that a civilian who is arrested
                                                                    10


by a police officer must submit to the arrest, but a police

officer may not use "excessive or unnecessary force" to make an

arrest. 8   The defendant indicated his satisfaction with this

instruction.    The Commonwealth, however, objected to it on the

grounds, among others, that it was essentially an instruction on

resisting arrest, a defense the defendant had earlier eschewed.

After further discussion with counsel, the judge determined that

the planned instruction was confusing and misstated the law, and

that, therefore, the instruction would not be given; the

defendant objected.    The judge's instructions to the jury

ultimately included self-defense and defense of another, but did

not reference the defendant's status as a police officer in

connection with those defenses or otherwise.

     The jury found the defendant guilty of both charges.     The

defendant timely appealed.    We transferred the case from the

Appeals Court on our own motion.

     Discussion.    On appeal, the defendant primarily challenges

the trial judge's decision not to give the jury the instruction

she had proposed on police privilege and resisting arrest, which

had the effect of eliminating entirely from her jury


     8
       The judge's proposed instruction was a somewhat modified
version of the District Court's model jury instruction on police
privilege and resisting arrest. See Instruction 9.260 of the
Criminal Model Jury Instructions for Use in the District Court
(2009). The full text of the proposed instruction is included
at note 10, infra.
                                                                   11


instructions any reference to a police officer's ability to use

reasonable force in connection with official duties.     This issue

was exacerbated, the defendant argues, by the judge's

instructions on self-defense, which included reference to the

duty to retreat -- a requirement that in the defendant's view is

inappropriate when the person asserting the defense is a police

officer.   At trial, the defendant's actual objection to the jury

instructions before and after the jury charge specifically

focused on the judge's decision not to give her proposed

instruction on police privilege and resisting arrest.

Nevertheless, because the defendant's status as a police officer

was clearly a central issue throughout the trial and a focal

point of the defense, 9 on appeal, we treat the defendant's

challenge to the judge's instructions generally as preserved.

We therefore review the judge's instructions for prejudicial

error.   See Commonwealth v. Cruz, 445 Mass. 589, 591 (2005).    In

doing so, we conclude that the judge's instructions, insofar as

they contained no reference to the defendant's status as a

police officer and included the duty to retreat in the

explanation of self-defense, were flawed.   We further conclude,

however, that the errors were not prejudicial when considered in

     9
       As previously noted, the defendant's proposed jury
instructions included numerous references to the defendant's
status as a police officer. In addition, Sedergren, Truoiolo,
and the defendant each testified regarding his training on the
appropriate use of force in conducting his duties.
                                                                  12


the context of the evidence in the case and the instructions as

a whole.

     We consider first the judge's decision not to give her

proposed police privilege and resisting arrest instruction. 10

This decision was appropriate in the circumstances of this case

for two reasons.    The first concerns fairness.   By initially

suggesting an intent to pursue the defense of effecting an

arrest and then disavowing it, counsel effectively indicated to

the Commonwealth that it need not present evidence aimed at




     10
          The judge's proposed instruction stated as follows:

          "Because of the nature of the job, a police officer is
     permitted to use force in carrying out his official duties
     if such force is necessary and reasonable. Members of the
     jury in your deliberations you are to determine whether the
     Commonwealth has proved beyond a reasonable doubt that the
     defendant Jeffrey Asher [is] guilty of the offenses
     charged. Melvin Jones is not the defendant in this trial -
     - however you did hear testimony in this trial about the
     actions of Melvin Jones when confronted by members of the
     Springfield Police Department.

          "A person who is arrested by someone who he knows is a
     police officer is not allowed to resist that arrest with
     force, whether the arrest is lawful or not. Even if the
     arrest is illegal, the person must resort to the legal
     system to restore his liberty.

          "However, a police officer may not use excessive or
     unnecessary force to make an arrest -- whether the arrest
     is legal or illegal -- and the person who is being arrested
     may defend himself with as much force as reasonably appears
     to be necessary."
                                                                     13


overcoming this defense. 11   Indeed, the prosecutor argued during

the charge conference that had she anticipated a defense based

on the use of force to effect an arrest and a related jury

instruction, she would have called a potential expert witness to

rebut this theory. 12

     Second, and more importantly, the judge was correct in her

eventual conclusion that her proposed instruction would have

confused and potentially misled the jury.      The planned

instruction was based on the District Court's model jury

instruction on police privilege and resisting arrest, which

primarily serves to articulate that a civilian who is being

arrested by someone the civilian knows is a police officer must

submit to the arrest and may not use force against the arresting

officer unless the officer uses excessive or unnecessary force

to make the arrest.     See Instruction 9.260, at 12-13. 13   This


     11
       Although defense counsel's express disavowals were made
during pretrial hearings, during the trial itself counsel did
not suggest a change in position until the final charge
conference that took place after the close of the evidence.
     12
       The defendant's late-breaking about-face also put the
judge in the position of having to determine, after the close of
the evidence, whether an instruction on a theory that the
defendant had previously disclaimed was nevertheless warranted
based on the facts. In these circumstances, the judge's last-
minute change of approach may have been at least in part a
product of the confusion that the defendant generated on this
issue.
     13
       In addition to the substance of the model instruction,
the cases cited at the end of that instruction suggest that it
                                                                     14


case, however, presents the opposite scenario:       the defendant

was a police officer charged with assault and battery on a

civilian.   In addition, to the extent that both the model

instruction and the trial judge's proposed instruction discussed

self-defense, like the model instruction, the proposed

instruction spoke only of a civilian's right to defend himself

or herself against a police officer who uses excessive force,

not the other way around. 14   See note 10, supra.    See also

Instruction 9.260.   Accordingly, the instruction was structured

so as to focus the jury on evaluating the actions of the

putative arrestee and on whether those actions were reasonable

in light of the police officer's use of force, rather than on

the reasonableness of the police officer's actions.      But here,


is designed for use in cases involving charges of resisting
arrest or assault and battery on a police officer or similar
authority figure. See Commonwealth v. Moreira, 388 Mass. 596
(1983) (assault and battery of police officer); Commonwealth v.
Martin, 369 Mass. 640 (1976) (various charges stemming from
assault of correction officer); Commonwealth v. Urkiel, 63 Mass.
App. Ct. 445 (2005) (resisting arrest); Commonwealth v. Graham,
62 Mass. App. Ct. 642 (2004) (resisting arrest and three counts
of assault and battery of police officer); Commonwealth v.
Francis, 24 Mass. App. Ct. 576 (1987) (assault and battery of
correction officer); Commonwealth v. McMurtry, 20 Mass. App.
Ct. 629 (1985) (assault and battery of correction officer).
     14
       For an example that illustrates a civilian's right to use
self-defense against a police officer in limited circumstances,
see Commonwealth v. Graham, 62 Mass. App. Ct. 642, 649-654
(2004), in which the Appeals Court noted that "where the officer
uses excessive or unnecessary force to subdue the arrestee,
. . . the arrestee may defend himself by employing such force as
reasonably appears to be necessary." Id. at 652, quoting
Moreira, 388 Mass. at 601.
                                                                    15


where the defendant was a police officer who claimed that his

actions were necessary for self-defense and defense of others

against violence at the hands of the victim, the opposite focus

was the essential one, that is, whether the officer's claims in

response to the victim's alleged use of force and related

conduct were reasonable.   Given the context, the proposed

instruction's potential for creating juror misunderstanding was

a real one.

     But that is not the end of the matter.    Although the judge

did not err in declining to give her proposed instruction, this

case was fundamentally about the reasonableness of a police

officer's use of force against a civilian; therefore, the

judge's instructions should have acknowledged the defendant's

status and explained that, as a police officer, the defendant

would have been justified in using force in connection with his

official duties, including effecting an arrest, as long as such

force was necessary and reasonable. 15   The language that begins

the model instruction on police privilege and resisting arrest


     15
       Cf. Commonwealth v. Young, 326 Mass. 597, 601-602 (1950)
(police officer convicted of manslaughter of civilian;
reasonableness of officer's acts in attempting to arrest armed
suspect was key question for trier of fact to decide); Powers v.
Sturtevant, 199 Mass. 265, 265-266 (1908) (tort action for
assault by police officer on civilian; judge properly instructed
jury that defendant had right "to arrest the plaintiff and to
use such force as was reasonably necessary to overcome any
resistance which he offered[,] but the defendant had not the
right to use unreasonable or excessive force").
                                                                    16


is not the only possible approach, but this language does convey

a police officer's right to use reasonable force.   See

Instruction 9.260, at 12 ("Because of the nature of the job, a

police officer is permitted to use force in carrying out his

[her] official duties if such force is necessary and

reasonable").

     In addition, the defendant raises legitimate concerns with

respect to the judge's instruction on self-defense.    In keeping

with the model jury instruction on self-defense, the judge

referenced a defendant's obligation to do "everything reasonable

in the circumstances to avoid physical combat before resorting

to force" including considering "avenues of escape that were

reasonably available."   See Instruction 9.260, at 2, 4.    We

agree with the defendant that a police officer has an obligation

to protect his fellow officers and the public at large that goes

beyond that of an ordinary citizen, such that retreat or escape

is not a viable option for an on-duty police officer faced with

a potential threat of violence.   Cf. Reed v. Hoy, 909 F.2d 324,

331 (9th Cir. 1989), cert. denied, 501 U.S. 1250 (1991),

recognized as overruled on other grounds, Edgerly v. City &

County of San Francisco, 599 F.3d 946, 956 n.14 (9th Cir. 2010)

(duty to retreat before resorting to deadly force "may be

inconsistent with police officers' duty to the public to pursue

investigations of criminal activity" and should not apply absent
                                                                    17


clear authority, which plaintiff had not identified).    The

supplemental model instruction on the duty to retreat before

resorting to the use of force in self-defense should not have

been given in this case.    Furthermore, while it is appropriate

to require a police officer to do "everything reasonable in the

circumstances to avoid physical combat before resorting to

force" against a civilian, the question must be whether the

defendant as a police officer had reasonable options available

other than to use force -- not whether a similarly situated

civilian would have had other options.

     In sum, the judge's instructions to the jury were erroneous

in two respects:    (1) they failed to acknowledge, particularly

in connection with the claim of self-defense, that the defendant

was a police officer and that he was entitled to use force in

carrying out his official duties if and to the extent such force

was necessary and reasonable; and (2) the self-defense

instruction included an erroneous statement that the defendant

had a duty to retreat if possible under the circumstances.     We

turn, then, to the question whether the errors were prejudicial

to the defendant.    "An error is not prejudicial if it 'did not

influence the jury, or had but very slight effect'; however, if

we cannot find 'with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole,

that the judgment was not substantially swayed by the error,'
                                                                   18


then it is prejudicial."   Cruz, 445 Mass. at 591,

quoting Commonwealth v. Flebotte, 417 Mass. 348, 353 (1994).

     Considering the jury instructions as a whole, as we must,

see Commonwealth v. Niemic, 427 Mass. 718, 720 (1998), S.C., 451
Mass. 1008 (2008), as well as the strength of the Commonwealth's

case, we conclude that the errors were not prejudicial.    At

trial, the defendant admitted to hitting the victim repeatedly

with the flashlight, the victim clearly sustained significant

injuries, and the only issue was whether the defendant's acts

were justified.   The record as a whole presents extremely strong

evidence that the defendant did not strike the victim in the

manner that he did in self-defense and in defense of his fellow

officers.   The video recording of the beating showed three

officers surrounding a single victim, who was bent over the hood

of a car as the defendant struck him repeatedly with a

flashlight.   Sedergren, who was on top of the victim's back and

was holding him around the neck, weighed between 250 and 260

pounds at the time of the incident; the victim, by comparison,

weighed about 165 or 170 pounds.    None of the officers saw the

victim's hand on Sedergren's gun.    Moreover, based on the

officers' positioning around the victim, it was implausible if

not impossible that the victim could have reached the gun,

because it was holstered on the right side of Sedergren's body,
                                                                    19


where Truoiolo was. 16   As previously noted, the video recording

also belied the defense's theory, because although an officer

can be heard on the recording yelling "smash him in the knees,"

see note 3, supra, there was no audible statement or reference

regarding a gun.

     Furthermore, as part of her charge on self-defense and

defense of another, the judge explained that whether a defendant

was justified in using force in his or her own defense or in

defense of others depended upon what a reasonable person would

have done in the circumstances that were presented to the

defendant.   See Instruction 9.260, at 1-5, 17.   Even in the

absence of a specific instruction on the defendant's status as a

police officer, it was clear to the jury that he was, in fact,

an officer, and that at the time of the incident, he was

involved in a traffic stop as part of his official duties.

Moreover, through Sedergren's and Truoiolo's testimony, the

defendant introduced evidence concerning the "continuum" of

force that police officers are trained to use in responding to


     16
       Although Truoiolo did not have control of the victim's
hands, he testified that the victim's left hand was on the other
side of Sedergren (meaning Sedergren's left side) and that the
victim's right hand was somewhere in front of the victim. This
positioning was consistent with the fact that the victim was
bent over the hood, with Sedergren over the victim's back on the
left side and Truoiolo to the victim's right. If the victim's
left hand was on Sedergren's left side, and the victim's right
hand was in front of him, the victim could not have reached a
gun that was on the right side of Sedergren's body.
                                                                  20


an individual who presents varying degrees of threatening

behavior or resistance.   We presume that the jury followed the

judge's instruction, and in doing so, we assume that they

evaluated the defendant's claims of self-defense and defense of

others from the perspective of what a reasonable police officer

would have done in the circumstances presented to him or her.

     Finally, we conclude with "fair assurance," Cruz, 445 Mass.

at 591, that if the judge had charged the jury that the

defendant was entitled to use such force as was necessary and

reasonable to carry out his official duties, the addition of

this instruction would not have had an effect on the verdicts.

The force that the defendant used here -- repeated blows with a

flashlight to the head and other parts of the body of a victim

who was bent over the hood of an automobile, and later lying on

the ground -- was extreme and went beyond that which was

necessary for the accomplishment of any of the defendant's

responsibilities as a police officer that night.   Even if the

defendant believed at one point that the victim was trying to

grab Sedergren's gun, that danger would have completely

dissipated by the time the victim was on the ground; yet even

then, the defendant continued to strike the victim.    In these

circumstances, assuming the jury had been instructed properly

about the defendant's police officer status, the jury reasonably

could not have found that the beating was justified.
                                                                   21


     Conclusion.   For the reasons that have been discussed, the

jury instructions in this case should have been more narrowly

tailored to reflect the fact that the defendant was a police

officer engaged in his official duties at the time of the

incident.   However, given the strength of the evidence against

the defendant and the weakness of his defenses, we conclude that

the errors were not prejudicial and that the defendant is not

entitled to a new trial.

                                    Judgments affirmed.